Citation Nr: 1623815	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In February 2014, the Board denied entitlement to an evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine and determined that referral for extraschedular consideration was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted a Joint Motion for Partial Remand filed by the parties to vacate and remand the February 2014 Board decision, to the extent that it determined that referral for extraschedular consideration was not warranted.  

In October 2014, the Board determined that referral for extraschedular consideration was not warranted.  The Veteran once again appealed the Board's decision to the Court.  In a March 2016 Order, the Court granted a Joint Motion for Remand filed by the parties to vacate and remand the October 2014 Board decision.
The case has since been returned to the Board for further review.

The Board notes that the Veteran requested a hearing before the Board in an August 2008 substantive appeal.  However, he subsequently withdrew that request.  See September 2009 correspondence.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  The Virtual VA file contains VA medical records dated from August 2006 to March 2012 and a September 2014 Appellant's Brief.  The VBMS file contains the August 2014 Court Order and Joint Motion; a November 2015 Appellant's Brief; the March 2016 Court Order and Joint Motion; and an April 2016 Appellant's Brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the records in the paper claims file or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 Joint Motion for Partial Remand, the parties agreed that the Board erred by failing to provide an adequate statement of reasons and bases for its determination that referral of the Veteran's claim for extraschedular consideration was not warranted.  Specifically, the Joint Motion noted that the evidence of record reflected that the Veteran had back instability, which did not appear to be expressly contemplated by the relevant rating criteria.  The parties agreed that the Court should not disturb the portion of the Board's decision that addressed entitlement to a higher schedular rating or the determination that entitlement to a total disability rating based upon individual unemployability (TDIU) was not raised by the record.  

In the March 2016 Joint Motion, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases for its determination that referral for extraschedular consideration was not warranted.  Specifically, the Joint Motion indicated that the Board failed to adequately address a January 2012 VA examination report in which the VA examiner attributed the Veteran's instability of station to his service-connected back disability.   

For the reasons outlined above, the schedular rating assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine is not currently before the Board.  The only issue remaining before the Board is whether referral for extraschedular consideration is warranted.  However, the Board finds that remand is necessary prior to adjudication of the matter.  

The Board notes that the October 2008 and January 2012 VA examination reports provide conflicting opinions as to whether instability of station and falling are symptoms attributable to the Veteran's back disability.  In this regard, the October 2008 VA examiner noted symptoms of leg or foot weakness, falls, and unsteadiness.  However, the examiner opined that these symptoms were unrelated to the Veteran's back disability.  Rather, the examiner attributed the symptoms to the Veteran's degenerative joint disease of the knee and nerve damage to the thighs.  In contrast, the January 2012 VA examiner determined that the Veteran exhibited additional functional loss of the thoracolumbar spine after repetitive use, including incoordination, impaired ability to execute skilled movement smoothly, and instability of station.  However, in describing the Veteran's medical history, the January 2012 VA examiner also noted that the Veteran had increased "back instability."  The Board finds that it is unclear whether the January 2012 VA examiner was referring to instability of station or a distinct physiological issue within the Veteran's spine.  The Board also notes that the description of the symptom at issue varied in the August 2014 and March 2016 Joint Motions.  Specifically, the August 2014 Joint Motion addressed "back instability," whereas the March 2016 Joint Motion addressed instability of station.  

Given the conflicting record as to whether the Veteran has instability of the back and whether instability of station and falling are attributable to his back disability, the Board finds that an additional VA examination is necessary.

Finally, the Board notes that the most recent VA medical records associated with the claims file are dated in March 2012.  On remand, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Walla Walla VAMC dated from March 2012 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also discuss the effect of the disability on the Veteran's occupational functioning and daily activities.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

The examiner should specifically address whether the Veteran has back instability.  In so doing, the examiner should comment on the January 2012 VA examination report that noted the Veteran had increased "back instability."  The examiner should clarify whether back instability is a separate and distinct physiological symptom or whether it is analogous to instability of station. 

The examiner should also clarify whether the Veteran's instability of station is a manifestation of his back disability.  In so doing, the examiner should discuss the findings of the October 2008 and January 2012 VA examiners regarding instability of station.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected lumbar spine disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the AOJ should consider whether a referral is warranted for extraschedular consideration under 38 C.F.R. § 3.321(b).  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

